

116 S3356 IS: Battery and Critical Mineral Recycling Act of 2020
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3356IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. King introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo support the reuse and recycling of batteries and critical minerals, and for other purposes.1.Short titleThis Act may be cited as the Battery and Critical Mineral Recycling Act of 2020.2.DefinitionsIn this Act:(1)BatteryThe term battery means a battery that is—(A)rechargeable; and(B)electrochemical, including lithium ion and other chemistries.(2)SecretaryThe term Secretary means the Secretary of Energy.3.Grants(a)Battery recycling research, development, and demonstration grants(1)In generalThe Secretary shall award multiyear grants to eligible entities for research, development, and demonstration projects to create innovative and practical approaches to increase the reuse and recycling of batteries, including by addressing—(A)recycling processes;(B)the development of methods to promote the design and production of batteries that take into full account and facilitate the dismantling, reuse, recovery, and recycling of battery components and materials;(C)strategies to increase consumer acceptance of, and participation in, the recycling of batteries; and(D)the integration of increased quantities of recycled critical minerals in batteries and other products to develop markets for recycled battery materials and critical minerals.(2)Eligible entitiesThe Secretary may award a grant under paragraph (1) to—(A)an institution of higher education; (B)a National Laboratory; (C)a Federal research agency; (D)a State research agency; (E)a nonprofit organization; (F)an industrial entity;(G)a manufacturing entity;(H)a private battery-collection entity; (I)a State or municipal government entity; (J)a battery retailer; or (K)a consortium of 2 or more entities described in subparagraphs (A) through (J). (3)Applications(A)In generalTo be eligible to receive a grant under paragraph (1), an eligible entity described in paragraph (2) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(B)ContentsAn application submitted under subparagraph (A) shall describe how the project will promote collaboration among—(i)vehicle battery manufacturers;(ii)other battery manufacturers;(iii)battery material and equipment manufacturers; (iv)battery recyclers, collectors, and refiners; and (v)retailers.(b)State and local programs(1)In generalThe Secretary shall establish a program under which the Secretary shall award grants, on a competitive basis, to States and units of local government to assist in the establishment or enhancement of State battery collection, recycling, and reprocessing programs.(2)Non-Federal cost shareThe non-Federal share of the cost of a project carried out using a grant under this subsection shall be 50 percent of the cost of the project. (3)ReportNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report that describes the number of battery collection points established or enhanced, an estimate of jobs created, and the quantity of material collected as a result of the grants awarded under paragraph (1).(c)Retailers as collection points(1)In generalThe Secretary shall award grants, on a competitive basis, to retailers that sell batteries to establish and implement a system for the acceptance and collection of used batteries for reuse, recycling, or proper disposal. (2)Collection systemThe system described in paragraph (1) shall include take-back of used batteries at no cost to the consumer. 4.Lithium-ion battery recycling prize competition(a)In generalThe Secretary shall continue to carry out the existing Lithium-Ion Battery Recycling Prize competition of the Department of Energy established under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719).(b)Additional funding for pilot projectsIn addition to any other funds made available to the Secretary to carry out the competition described in subsection (a), there is authorized to be appropriated to the Secretary to carry out Phase III of that competition $10,000,000 for fiscal year 2021, to remain available until expended, which the Secretary may use—(1)to increase the number of winners of Phase III of that competition;(2)to increase the amount awarded to the winners of Phase III of that competition; or(3)to carry out any other activity that is consistent with the goals of Phase III of that competition, as determined by the Secretary. 5.Best practices for collection of batteries(a)In generalThe Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall develop best practices for the collection of batteries that may be cost-effectively implemented by States and units of local government. (b)CoordinationThe Administrator shall develop best practices under subsection (a) in coordination with State and local leaders and entities in relevant private sectors.(c)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to Congress a report describing the best practices developed under this section. 6.Voluntary labeling program(a)In generalThere is established within the Department of Energy and the Environmental Protection Agency a voluntary program to promote battery recycling and identify collection points in order to reduce battery waste, improve collection, and reduce safety concerns through—(1)voluntary labeling of batteries; or (2)other forms of communication about the reuse and recycling of critical materials from batteries. (b)Division of responsibilitiesResponsibilities under the program established by subsection (a) shall be divided between the Secretary and the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) in accordance with the terms of applicable agreements between the Secretary and the Administrator.7.Task force on producer requirements(a)In generalThe Secretary shall convene a task force to develop an extended battery producer responsibility framework that—(1)addresses battery recycling goals, cost structures for mandatory recycling, reporting requirements, product design, collection models, and transportation of collected materials; (2)provides sufficient flexibility to allow battery producers to determine cost-effective strategies for compliance with the framework; and(3)outlines regulatory pathways for effective recycling. (b)Task force participantsThe task force convened under subsection (a) shall include—(1)battery producers, retailers, recyclers, collectors, and refiners;(2)States and municipalities; and (3)other relevant stakeholders, as determined by the Secretary. (c)ReportNot later than 1 year after the date on which the Secretary convenes the task force under subsection (a), the Secretary shall submit to Congress a report that—(1)describes the extended producer responsibility framework developed by the task force; (2)includes the recommendations of the task force on how best to implement a mandatory pay-in or other enforcement mechanism to ensure battery producers and sellers are contributing to the recycling of batteries; and(3)suggests regulatory pathways for effective recycling.8.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $30,000,000 for each of fiscal years 2021 through 2025. 